Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Arthur Lee Butler, Jr., appeals from the district court’s order dismissing Butler’s 28 U.S.C. § 2241 (2012) petition for lack of jurisdiction. Butler’s petition sought retroactive application of the Fair Sentencing Act’s statutory mandatory minimum sentences. Butler was sentenced prior to the effective date of the Act. We have reviewed the record and the arguments on appeal and conclude that Butler’s claim is without merit. See United States v. Bullard, 645 F.3d 237, 248-49 (4th Cir.2011). Accordingly, we grant permission to proceed in forma pauperis and affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.